USCA11 Case: 21-11979     Date Filed: 05/27/2022   Page: 1 of 10




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11979
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JUSTIN DAVID BEATTY,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 5:19-cr-00482-LSC-HNJ-1
                   ____________________
USCA11 Case: 21-11979       Date Filed: 05/27/2022     Page: 2 of 10




2                      Opinion of the Court                21-11979


Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Justin Beatty appeals his 600-month sentence of imprison-
ment for child pornography offenses involving two minors that he
coerced into producing pornographic images for him. For Beatty’s
crimes, the district court imposed a fifty-year sentence, varying up-
ward from the United States Sentencing Guidelines’ advisory range
for his offenses by 195 months. On appeal, Beatty argues that his
sentence is disproportionate to his conduct and similarly situated
offenders, and he contends that the district court’s variance was un-
justified. After careful review, we affirm.
                               I.

        Pursuant to a sixteen-count indictment, Beatty was charged
with five counts each of production of child pornography and co-
ercion and enticement of a minor, and six counts of receipt of child
pornography. Beatty eventually pleaded guilty to six counts related
to his illicit conduct with two minors, identified as Minor 1 and Mi-
nor 2. Minor 1 was twelve years old when Beatty contacted her on
a website and told her that he was fifteen years old. Over the course
of their communications, Beatty received twenty-six images from
Minor 1, sixteen of which were pornographic. One photo of Minor
1’s genitalia was sent to Beatty with a message that stated, “i hope
your happy now.” Minor 2 was fifteen years old when Beatty con-
tacted her through an online video game. Beatty and Minor 2 also
USCA11 Case: 21-11979        Date Filed: 05/27/2022    Page: 3 of 10




21-11979               Opinion of the Court                        3

communicated via text message, and he eventually began request-
ing photos. She refused Beatty’s initial solicitations, but he per-
sisted. After Minor 2 sent Beatty a topless photo, he began to re-
quest photos of other parts of her body and threatened to disclose
the initial photo if she refused to comply with his demands. Beatty
continued to threaten Minor 2 for photos for almost two years, un-
til she stopped responding to his requests.
        Beatty’s plea agreement also contained the factual basis for
the remaining ten charges, which consisted of his contact with four
other minors, and conceded that they could be used in his sentenc-
ing. As with Minor 1 and Minor 2, Beatty sought out each of the
minors online, persuaded the girls to send him a revealing photo,
and threatened to disclose the photo if they refused to comply with
his demands for increasingly illicit images. The worst of these inci-
dents involved Beatty pressuring two minors—one twelve years
old, the other fourteen—to photograph themselves inserting ob-
jects into their genitalia.
       These were not Beatty’s first child-pornography offenses. In
2012, Beatty was arrested by Alabama authorities for possession of
child pornography. He participated in a pre-trial diversion program
and was not prosecuted for that conduct. In 2015, after the actions
giving rise to the current offenses, Beatty was again arrested in Al-
abama and charged with electronic solicitation of a child. Beatty
pleaded guilty and admitted that he requested pornographic im-
ages from a twelve-year-old girl by altering a nude photo to make
it depict the minor, then threatening to release the photo if she did
USCA11 Case: 21-11979        Date Filed: 05/27/2022      Page: 4 of 10




4                       Opinion of the Court                 21-11979

not continue communicating with him. Beatty was sentenced to
five years’ imprisonment, and he was released in January 2018. The
current indictment was returned in September 2019.
       The United States Sentencing Guidelines advisory range for
Beatty’s offenses was 324 to 405 months’ imprisonment. The
United States filed a motion seeking an upward variance from the
advisory range, contending that the Guidelines did not lead to a
sentence that was appropriate under the factors listed in 18 U.S.C.
§ 3553(a). Specifically, it argued that Beatty’s conduct “demon-
strated a flagrant disregard for the law,” seeing as he committed
more offenses after his initial arrest and pre-trial diversion in 2012.
In order to promote respect for the law, afford adequate deter-
rence, and protect the public from future crimes, the United States
asked for a fifty-year sentence.
       Beatty asked the district court to impose a sentence of 390
months. Relying on a psychiatric evaluation by Dr. Caroline Par-
rott, Beatty contended that childhood trauma—specifically, paren-
tal neglect and incestuous sexual abuse—rendered him unable to
“cope with repressed anger, anxiety, and depression,” which ulti-
mately manifested as “maladaptive” desires to “escape in the fan-
tasy world of gaming, and [engage in] hypersexual behavior.”
Based on these characteristics, Beatty contended that a 390-month
sentence would both serve the Section 3553(a) factors and permit
him to receive much-needed mental health treatment.
     The district court sentenced Beatty to 600 months of impris-
onment, to be followed by a life term of supervised release. At the
USCA11 Case: 21-11979         Date Filed: 05/27/2022     Page: 5 of 10




21-11979                Opinion of the Court                          5

sentencing hearing, the district court explained that it was inclined
to sentence Beatty for “more than fifty years.” It opined that direct-
ing a child to abuse herself is “hands on,” even if the direction
comes through electronic means; in the district court’s view, it was
“just as bad,” or potentially worse, than physically abusing the
child. When considering the appropriateness of the sentence, the
district court explained that although Beatty’s childhood treatment
was “a shame,” that history did not excuse his behavior. And as for
Parrott’s report, the district court reasoned that it failed to identify
any “very significant” diagnoses. Ultimately, the district court ex-
plained that a fifty-year sentence was appropriate because Beatty’s
“conduct [wa]s horrid”—he “used a calculated method to victimize
. . . children.” And although Beatty was “given an opportunity to
realize the error of his ways back in 2012,” he nonetheless “con-
tinu[ed] the conduct.” Thus, the district court concluded that a
fifty-year sentence was “plenty” justified. This appeal followed.
                                II.

       When sentencing a criminal defendant, a district court
“must determine . . . what constitutes a sentence that is ‘sufficient,
but not greater than necessary,’ 18 U.S.C. § 3553(a), to achieve the
overarching sentencing purposes of retribution, deterrence, inca-
pacitation, and rehabilitation.” Rosales-Mireles v. United States,
585 U.S. ___, 138 S. Ct. 1897, 1903 (2018) (quotation omitted). We
review that sentence for abuse of discretion. See United States v.
Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). Although we “ex-
amin[e] all of the relevant factors embodied in Section 3553(a),” id.
USCA11 Case: 21-11979         Date Filed: 05/27/2022     Page: 6 of 10




6                       Opinion of the Court                  21-11979

at 1194, the “weight given to any specific [Section 3553(a)] factor is
committed to the sound discretion of the district court,” United
States v. Delva, 922 F.3d 1228, 1256 (11th Cir. 2019). “By defini-
tion,” this standard presupposes that we will affirm even though
we might “have gone the other way had it been our call.” In re
Rasbury, 24 F.3d 159, 168 (11th Cir. 1994). Thus, we will reverse
only if we are “left with the definite and firm conviction that the
district court committed a clear error of judgment in weighing the
[Section 3553(a)] factors by arriving at a sentence that lies outside
the range of reasonable sentences dictated by the facts of the case.”
Pugh, 515 F.3d at 1191 (quotation omitted). For example, “[a] dis-
trict court abuses its discretion when it (1) fails to afford considera-
tion to relevant factors that were due significant weight, (2) gives
significant weight to an improper or irrelevant factor, or (3) com-
mits a clear error of judgment in considering the proper factors.”
United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc)
(quotation omitted). The party challenging a sentence bears the
burden of demonstrating substantive unreasonableness. See
United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
                                III.

       Beatty hopes to carry his burden in one of four ways. First,
he attempts to demonstrate that his sentence is disproportionate to
the severity of his conduct. Second and relatedly, he argues that his
sentence promotes disparities among similarly situated defendants.
Beatty’s third argument is that the district court failed to justify its
variance from the sentencing advisory range. And finally, Beatty
USCA11 Case: 21-11979        Date Filed: 05/27/2022      Page: 7 of 10




21-11979                Opinion of the Court                         7

contends that the district court improperly “recharacterized” the
facts to support an unwarranted sentence. We consider each argu-
ment in turn.
        First, Beatty has not demonstrated that his sentence is out of
proportion with the severity of his conduct. Section 3553(a) directs
a district court to consider what sentence is “sufficient, but not
greater than necessary,” to serve various penological purposes. 18
U.S.C. § 3553(a). In doing so, a court is not guided by any “propor-
tionality principle”; but it must nonetheless impose “a sentence
that is not too short and not too long, but just right to serve the
purposes of [Section 3553(a)].” Irey, 612 F.3d at 1196, 1197. In argu-
ing that the sentence here was too long, Beatty notes that the dis-
trict court imposed the maximum prison term for four of the six
counts in the indictment. See 18 U.S.C. §§ 2251(e), 2252A(b)(1). We
have recognized that “a sentence that is well below the statutory
maximum penalty is an indicator of reasonableness.” United States
v. Gomez, 955 F.3d 1250, 1260 (11th Cir. 2020). But Beatty
acknowledges that the maximum penalty for the remaining counts
was life in prison. See 18 U.S.C. § 2422(b). Thus, to the extent a
sentence’s deviation from the maximum permissible penalty sup-
ports its reasonableness, that factor counsels in favor of upholding
the sentence here.
      Second, Beatty’s sentence is unlikely to lead to unwarranted
sentencing disparities. A district court is instructed to impose a sen-
tence that “avoid[s] unwarranted sentence disparities among de-
fendants with similar records who have been found guilty of similar
USCA11 Case: 21-11979         Date Filed: 05/27/2022     Page: 8 of 10




8                       Opinion of the Court                  21-11979

conduct.” 18 U.S.C. § 3553(a)(6). This sentencing factor is a “partic-
ularly important one when reviewing the substantive reasonable-
ness of a sentence because one of the primary purposes of appellate
review of sentences is to iron out differences in order to avoid un-
due disparity.” Irey, 612 F.3d at 1219. However, a “well-founded
claim of disparity . . . assumes that apples are being compared to
apples.” United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir.
2009) (quotation omitted). And we have affirmed similar sentences
for similar conduct before. See United States v. Woodson, 30 F.4th
1295, 1308 (11th Cir. 2022) (affirming fifty-year sentence for a sim-
ilar online scheme to coerce underage girls into sending nude pho-
tos); United States v. Killen, 773 F. App’x 567, 569 (11th Cir. 2019)
(per curiam) (same). In any event, the district court acted within its
discretion to emphasize some factors over others. See United States
v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009) (explaining that a dis-
trict court “is permitted to attach great weight to one factor over
others” (quotation omitted)).
        The district court also justified its variance from the sentenc-
ing advisory range, meaning Beatty’s third argument fails. The dis-
trict court explained that Beatty’s conduct was “horrid,” and that
the sentence he asked for would be inappropriate to serve the Sec-
tion 3553(a) factors. Specifically, the district court pointed out the
calculated method Beatty used to victimize the minors. And it ex-
plained that Beatty apparently had no intention of reforming his
conduct because he continued preying on minors after he was ar-
rested and given an opportunity to stop. Contrary to Beatty’s
USCA11 Case: 21-11979         Date Filed: 05/27/2022     Page: 9 of 10




21-11979                Opinion of the Court                          9

suggestion, the district court did not reject the sentencing advisory
range “out of hand.” Instead, the district court amply justified its
variance.
        Fourth, the district court did not mischaracterize the facts to
support an otherwise unreasonable sentence. Beatty contends that
the district court “disregarded” his mental health diagnoses, and he
takes issue with the justification for the district court’s opinion that
directing a minor to engage in sexual activity is analogous to phys-
ically assaulting the minor. Again, however, his arguments are be-
lied by the record. The district court did not disregard Parrott’s re-
port, it simply found that it was not relevant. The district court ex-
plained that, in its view, Parrott’s report failed to reveal anything
“significant as far as dealing with this particular issue.” Thus, the
district court accepted the severity of Beatty’s illnesses and con-
cluded that the diagnoses were not “reason[s]” for his conduct. The
district court also thoroughly explained its view that virtually di-
recting a child to molest herself can be “just as bad,” if not “worse”
than physically molesting a minor. Self-inflicted abuse can lead to
“additional psychological issues,” the district court reasoned,
meaning the fact that it is not directly “hands on” has little impact
on the offense’s severity. It is apparent that the district court was
convinced that the severity of Beatty’s conduct outweighed any
mitigating evidence he offered. We cannot say that the district
court, occupying its “superior position to find facts and judge their
import under [Section 3553(a)],” Gall v. United States, 552 U.S. 38,
USCA11 Case: 21-11979       Date Filed: 05/27/2022    Page: 10 of 10




10                     Opinion of the Court                21-11979

51 (2007), abused its discretion to weigh the severity of the offense
more highly than other factors.
                               IV.

     For the foregoing reasons, the district court’s judgment is
AFFIRMED.